233 S.W.3d 233 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Howard B. CHAPMAN, Defendant/Appellant.
No. ED 88887.
Missouri Court of Appeals, Eastern District, Division One.
September 18, 2007.
Shaun J. Mackelprang, Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Margaret M. Johnston, Columbia, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.
Prior report: 167 S.W.3d 759.

ORDER
PER CURIAM.
Defendant, Howard B. Chapman, appeals from the judgment entered after resentencing on that portion of a jury verdict finding him guilty of five counts of rape, in violation of section 566.030 RSMo (1986), and three counts of forcible sodomy, in violation of Section 566.060 RSMo (1986). Pursuant to the jury's recommendation, the trial court sentenced defendant to fifteen years imprisonment on each count. It ordered the sentences to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).